Citation Nr: 1442941	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  08-33 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension as a result of exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the hands as a result of exposure to herbicides.

3.  Entitlement to service connection for peripheral neuropathy of the feet as a result of exposure to herbicides.

4.  Entitlement to service connection for unspecified skin condition as a result of exposure to herbicides.

5.  Entitlement to service connection for unspecified vision condition.

6.  Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease with myocardial infarction, post operative.

7.  Entitlement to an initial disability rating in excess of 30 percent for a right knee replacement.

8.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type 2 with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Robert L. Rolnick, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran provided testimony before the undersigned Veterans Law Judge at the RO in July 2014.  The transcript of the hearing has been associated with the record.

At his hearing, the Veteran indicated that he wished to file a claim for a total disability rating based on individual unemployability (TDIU).  As this is not before the Board, it is referred to the RO for appropriate action.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  The favorable SSA decision is part of the claims file.  See Exhibit B to the Motion for TDIU submitted at July 2014 hearing.  However, the medical records associated with the decision are not part of the record.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant). The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.  On remand, these records should be obtained and associated with the record.

The Veteran contends that he has peripheral neuropathy that is secondary to diabetes mellitus, type 2.  The Veteran was afforded a VA examination in July 2012.  The VA examiner opined that the Veteran did not have peripheral neuropathy.  However, the Veteran's private physician submitted a statement in March 2014, stating that the Veteran has peripheral neuropathy.  The record of evidence includes records from this private physician reflecting treatment until December 2013.  On remand, current medical records should be obtained from this private provider.  

Finally, it appears that the Veteran has been provided with a VA eye examination; however, it does not appear that the examination report has been loaded into the Veteran's VBMS or Virtual VA file.  On remand, the examination report should be associated with the claims file.

In a March 2014 rating decision, the RO granted service connection for coronary artery disease with myocardial infarction, post-operative at a 60 percent disability rating, for a right knee replacement at a 30 percent disability rating, and for diabetes mellitus, type 2 with erectile dysfunction at a 20 percent disability rating.  The Veteran filed a notice of disagreement (NOD) to the March 2014 rating decision in May 2014 but withdrew the NOD in a June 2014 statement.  At his hearing, the Veteran's representative presented testimony as to the issue of entitlement to a TDIU rating.  While the TDIU issue was is not currently on appeal, the Veteran's representative indicated that the Veteran wished to keep initial rating claims granted in the March 2013 rating decision in appellate status.  As such, the Board finds that this testimony serves as an NOD to these issues.  A statement of the case has not been issued as to these issues. 38 U.S.C.A. § 7105(a) (West 2002). Thus, the Board is required to remand these issues for issuance of the necessary statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall issue a statement of the case as to the issues of entitlement to an initial disability rating in excess of 60 percent for coronary artery disease with myocardial infarction, post-operative, an initial disability rating in excess of 30 percent for a right knee replacement, and an initial disability rating in excess of 20 percent for diabetes mellitus, type 2 with erectile dysfunction.  These issues shall not be certified to the Board unless a sufficient substantive appeal is submitted.

2.  The RO should request from SSA a copy of any disability determinations concerning the Veteran, as well as copies of all medical records underlying any such determination. In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

3.  Take the necessary steps to obtain all private records pertaining to treatment of the Veteran's peripheral neuropathy since January 2014, especially records from M.M., M.D. with the Kelsey-Sebold Clinic, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

4.  Determine whether the Veteran has been provided with a VA eye examination and, if so, include the report of this examination in his VBMS or Virtual VA files.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



